Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 02/09/2021 in which claims 1-20 are pending.
	Information Disclosure Statement	
3. 	The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1, 4-10, 13, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al. (US 2022/0114817 A1) in view of Friedman et al. (US 2022/0292705 A1).

 	Regarding claim 1, Gronau discloses a system (Para[0179] & Fig. 2B teaches the monitoring system 110), comprising: a three-dimensional image sensor (Para[0179] & Fig. 2B teaches 3D sensor 243); a two-dimensional image sensor (Para[0179] & Fig. 2B video camera such as a 2D camera and/or other types of sensors); and a computer communicatively coupled to the three-dimensional image sensor and the two-dimensional image sensor, the computer including a processor and a memory, the memory storing instructions executable by the processor to: receive a two-dimensional image of an object from the two-dimensional image sensor (para [0185] & Fig. 2A teaches the control board 250 may comprise one or more of a processor 252, memory 254 and communication circuitry 256. Components of the control board 250 can be configured to transmit, store, and/or analyze the captured sensory data); output, from a machine learning program trained to identify one or more references points in an input two-dimensional image, a reference point of the object in the two- dimensional image (para[0241]-[0245] & Fig. 8A teaches the neural network can estimate the location of the person 880 body parts by identifying a number of points (e.g. key-points 891-896) and connecting the points by a number of lines such as lines 897 and 898 to create a skeleton model from these points. Para [0259] & Fig. 9A teaches at step 920 to apply pose detection algorithms are configured to identify and/or measure features such as position; orientation; body organs; length and width of the occupants. For example, the position and orientation of the object may be detected and measured by applying an openpose algorithm on the images   and/or Dense-pose. Specifically, in accordance with embodiments, a Neural Network such as a DNN (Deep Neural Network) is applied for each obtain 2D image   over time (t) to generate (e.g. superpose) a skeleton layer on each identified occupant. The skeleton layer may comprise multiple key-points locations that describe the occupant's joints. In other words, the key-points represent body landmarks (e.g. joint body points) which are detected at the captured body image  forming the skeleton representation as shown in FIGS. 8B); 
 	Gronau does not explicitly disclose when a similarity measure based on a distance between the reference point and a three-dimensional reference point is below a threshold, collect three-dimensional image data of the object from the three-dimensional image sensor; and output a new three-dimensional reference point based on the collected three- dimensional image data. However Friedman discloses when a similarity measure based on a distance between the reference point and a three-dimensional reference point is below a threshold, collect three-dimensional image data of the object from the three-dimensional image sensor (Para[0161] teaches to generate the depth map representation 264 of the objects 254 and 255, the processor 152 analyzes the reflected pattern features rendered and/or ToF data and/or stereoscopic data in the captured images  260 to yield the depth, e.g. distance, of each reflected pattern from a reference point& Para [0200] & Fig. 8 teaches At step 830, the 3D images   (e.g. depth maps) are analyzed to extract one or more distance or depth values relating to the distance of the scene or objects in the scene (e.g. occupants) or the vehcile’s   seats from a reference point such as an  image sensor the one or more distance values may be extracted by measuring the average depth value of the occupant's features (e.g. skeleton values such as hips, width, shoulders torso and/or other body organs)); and output a new three-dimensional reference point based on the collected three- dimensional image data (para[0184] teaches  pose density model method includes placing each of the object's skeleton configuration in a high-dimensional space and discarding any configurations which are within a predetermined distance from a high-density area in this space, para[0203]- [0205] & Fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting occupancy state in vehicle such as car having interior passenger compartment of Gronau with the method involves providing a processor configured to obtain multiple images of occupants where multiple images comprise a sequence of 2D (two dimensional) images and 3D (three dimensional) images of the vehicle cabin captured by an image sensor. A pose detection algorithm is applied on each obtained sequences of 2D images to yield skeleton representations of occupants. The sequence of 3D images is combined with skeleton representation of occupants to yield skeleton model for each occupant. The skeleton model comprises information relating to the distance of key -points of the skeleton model from a viewpoint of Friedman in order to provide a system in which skeleton models are analyzed to extract features of each occupant.
 
Regarding claim 4, Gronau further discloses the system, wherein  the three-dimensional image sensor is one of a stereo image sensor or a time-of-flight image sensor  (Para[0265] & Fig. 9A teaches the captured 3D images  may be any type of stereoscopic images  of the occupants such as illuminated with the structured light include specific pattern features that correspond to the illumination patterns projected onto the object).  

 	Regarding claim 5, Gronau further discloses the system, wherein the instructions further include instructions to identify the three-dimensional reference point from a reference three-dimensional image captured by the three-dimensional image sensor before the two-dimensional image sensor captured the two- dimensional image (Para[0197] teaches computer vision and machine learning algorithms may include comparing 3D data to an empty car 3D data para[0258] teaches the multiple images (e.g. 2D and 3D images) are captured synchronically and/or sequentially by the monitoring system 210 located in the vehicle cabin, for example at the front section of the vehicle as illustrated in FIG. 1A. In some cases, the images are obtained and processed in real-time).  

 	Regarding claim 6, Gronau further discloses the system, wherein the image includes an occupant, and the reference point in the two-dimensional image is associated to a joint of the occupant (para[0279] & Fig. 9B teaches the skeleton layer may comprise multiple key-points locations that describe the occupant's joints. In other words, the key-points represent body landmarks (e.g. joint body points) which are detected at the captured body image  forming the skeleton 2D representation as shown in FIGS. 8B).  

 	Regarding claim 7, Friedman discloses the system, wherein the reference point is an object keypoint, and the similarity measure is an object keypoint similarity measure  (Para[0161] to generate the depth map representation 264 of the objects 254 and 255, the processor 152 analyzes the reflected pattern features rendered and/or ToF data and/or stereoscopic data in the captured images 260 to yield the depth, e.g. distance, of each reflected pattern from a reference point 0200] & Fig. 8 teaches At step 830, the 3D images   (e.g. depth maps) are analyzed to extract one or more distance or depth values relating to the distance of the scene or objects in the scene (e.g. occupants) or the vehicle’s   seats from a reference point such as an  image sensor the one or more distance values may be extracted by measuring the average depth value of the occupant's features (e.g. skeleton values such as hips, width, shoulders torso and/or other body organs). Motivation to combine as indicated in claim 1. 

 	Regarding claim 8, Friedman further discloses the system, wherein the distance is a Euclidean distance between the reference point and the three-dimensional reference point. However, Friedman discloses wherein the distance is a Euclidean distance between the reference point and the three-dimensional reference point (para[0156] teaches distance is determined by the Euclidean  distance between an 8-vector of the current frame's key points and the average points calculated from the complete training data).   

 	Regarding claim 9, Gronau further discloses the  system, wherein the instructions further include instructions to actuate a vehicle component based on the output reference point (para[0289] teaches based on determined occupancy state the processor 252 may output data or signals which may be used to provide information and/or for controlling devices, units or applications in the vehicle, which may be remote or integral to the vehicle, for example, an electronic device such as an alarm, alert or a lighting may alert on out-of-position and accordingly activate an occupant protection apparatus (e.g. airbag), the vehicle's entertainment may be configured according to the identified passenger or driver which was identified by the monitor system as the one who activates the device, and/or other devices).  

 	Regarding claim 10, Gronau discloses a system (Para[0179] & Fig. 2B teaches the monitoring system 110), comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (para [0185] & Fig. 2A teaches the control board 250 may comprise one or more of a processor 252, memory 254 and communication circuitry 256. Components of the control board 250 can be configured to transmit, store, and/or analyze the captured sensory data): collect a two-dimensional image of a vehicle occupant in a vehicle (Para[0258] & Fig. 9A teaches obtaining  2d images comprising occupants of a vehicle cabin); input the collected two-dimensional image to a machine learning program trained to output one or more reference points of the vehicle occupant, each reference point being a landmark of the vehicle occupant (para[0241]-[0245] & Fig. 8A teaches the neural network can estimate the location of the person 880 body parts by identifying a number of points (e.g. key-points 891-896) and connecting the points by a number of lines such as lines 897 and 898 to create a skeleton model from these points. Para [0259] & Fig. 9A teaches at step 920 to apply pose detection algorithms are configured to identify and/or measure features such as position; orientation; body organs; length and width of the occupants. For example, the position and orientation of the object may be detected and measured by applying an openpose algorithm on the images   and/or Dense-pose. Specifically, in accordance with embodiments, a Neural Network such as a DNN (Deep Neural Network) is applied for each obtain 2D image   over time (t) to generate (e.g. superpose) a skeleton layer on each identified occupant.); output, from the machine learning program, one or more reference points of the vehicle occupant in the two-dimensional image (para[0259] & Fig. 9A teaches the skeleton layer may comprise multiple key-points locations that describe the occupant's joints. In other words, the key-points represent body landmarks (e.g. joint body points) which are detected at the captured body image  forming the skeleton representation as shown in FIGS. 8B); determine a location of the vehicle occupant in an interior of the vehicle based on the one or more reference points  (para[0266]  & Fig. 9A teaches step 940, the 3D map representations and the skeleton annotation layers of each occupant for each image  are combined to yield one or more 3D skeleton models for one or more, for example for each occupant, in accordance with embodiments. Generally, the generated skeleton models are used to identify the orientation/pose/distance of the occupants in the obtained images  from the imaging device. Specifically, each of skeleton models includes data such as 3D key points (x,y,z) representation of the occupants in respect to a X-Y-Z coordinate system, where the (x,y) point represent the location at the occupants body joins surface in the obtained images  and (z) represent the distance of the related (x, y) key-point surface from the image  sensor); actuate a vehicle component based on the determined location (para[0289] teaches based on determined occupancy state the processor 252 may output data or signals which may be used to provide information and/or for controlling devices, units or applications in the vehicle, which may be remote or integral to the vehicle, for example, an electronic device such as an alarm, alert or a lighting may alert on out-of-position and accordingly activate an occupant protection apparatus (e.g. airbag), the vehicle's entertainment may be configured according to the identified passenger or driver which was identified by the monitor system as the one who activates the device, and/or other devices). 
 	Gronau does not explicitly disclose and for each of the one or more reference points, determine a similarity measure between the reference point and a three-dimensional reference point, the similarity measure based on a distance between the reference point and the three-dimensional reference point. However, Friedman discloses 
and for each of the one or more reference points, determine a similarity measure between the reference point and a three-dimensional reference point, the similarity measure based on a distance between the reference point and the three-dimensional reference point (Para[0161] teaches to generate the depth map representation 264 of the objects 254 and 255, the processor 152 analyzes the reflected pattern features rendered and/or ToF data and/or stereoscopic data in the captured images  260 to yield the depth, e.g. distance, of each reflected pattern from a reference point& Para [0200] & Fig. 8 teaches At step 830, the 3D images   (e.g. depth maps) are analyzed to extract one or more distance or depth values relating to the distance of the scene or objects in the scene (e.g. occupants) or the vehicle’s   seats from a reference point such as an  image sensor the one or more distance values may be extracted by measuring the average depth value of the occupant's features (e.g. skeleton values such as hips, width, shoulders torso and/or other body organs).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting occupancy state in vehicle such as car having interior passenger compartment of Gronau with the method involves providing a processor configured to obtain multiple images of occupants where multiple images comprise a sequence of 2D (two dimensional) images and 3D (three dimensional) images of the vehicle cabin captured by an image sensor. A pose detection algorithm is applied on each obtained sequences of 2D images to yield skeleton representations of occupants. The sequence of 3D images is combined with skeleton representation of occupants to yield skeleton model for each occupant. The skeleton model comprises information relating to the distance of key -points of the skeleton model from a viewpoint of Friedman in order to provide a system in which skeleton models are analyzed to extract features of each occupant.

 	Regarding claim 13, Gronau further discloses the system, wherein the three-dimensional image sensor is one of a stereo image sensor or a time-of-flight image sensor (para[0267] & Fig. 7A teaches obtaining 3D images  and/or extracting depth data by any type of 3D systems, devices and methods, such as stereoscopic cameras and/or ToF sensors and/or RF sensors as known in the art).  

 	Regarding claim 16, Gronau discloses the system, wherein the instructions further include instructions to identify the three-dimensional reference point from a previously collected three-dimensional image (para[0197] teaches computer vision and machine learning algorithms may include comparing 3D data to an empty car 3D data).  

 	Regarding claim 17, Gronau discloses the system, wherein at least one of the one or more reference points in the two-dimensional image is associated to a joint of the vehicle occupant (para[0279] & Fig. 9B teaches the skeleton layer may comprise multiple key-points locations that describe the occupant's joints. In other words, the key-points represent body landmarks (e.g. joint body points) which are detected at the captured body image  forming the skeleton 2D representation as shown in FIGS. 8B).  
 	Regarding claim 18, Gronau discloses the system of claim 10, wherein each reference point is an object keypoint, and the similarity measure is an object keypoint similarity measure (para[0266]  & Fig. 9A teaches Specifically, each of skeleton models includes data such as 3D key points (x,y,z) representation of the occupants in respect to a X-Y-Z coordinate system, where the (x,y) point represent the location at the occupants body joins surface in the obtained images  and (z) represent the distance of the related (x, y) key-point surface from the image  sensor). 
 
 	Regarding claim 19, Gronau discloses the system, wherein the instructions further include instructions to actuate a safety device based on the location of the vehicle occupant in the vehicle (para[0173] teaches based on determined occupancy state the processor 252 may output at step 295 data or signals which may be used to provide information and/or for controlling devices, units or applications in the vehicle, which may be remote or integral to the vehicle, for example, an electronic device such as an alarm, alert or a lighting may alert on out-of-position and accordingly activate an occupant protection apparatus (e.g. airbag)).  

 	Regarding claim 20, Gronau discloses the system of claim 10, wherein the instructions further include instructions to rotate an air vent toward the vehicle occupant based on the location of the vehicle occupant in the vehicle (para[0178]  & Fig. 2B teaches each passenger seat position may also include respectively and separately configurable one or more sensors 232′-238′ for controlling the passenger's seats and windows and environmental controls for heating, cooling, vent direction,  and audio/video consoles as appropriate).

8. 	Claims 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al. (US 2022/0114817 A1) in view of Friedman et al. (US 2022/0292705 A1) and Torabi et al. (US 11,485,308 B2).

 	Regarding claim 14, Gronau in view of Friedman discloses the  system of claim 10, Gronau in view of Friedman does not explicitly disclose wherein the instructions further include instructions to identify a plurality of reference points in the two-dimensional image and to identify an action performed by the vehicle occupant based on the plurality of reference points. However Torabi discloses wherein the instructions further include instructions to identify a plurality of reference points in the two-dimensional image and to identify an action performed by the vehicle occupant based on the plurality of reference points (col 5 lines 60-65 teaches body-pose estimator and shape reconstructor 102 may generate 2D   (e.g., (x,y)) or 3D  (e.g., (x,y,z)) projections (e.g., estimated skeletal models or rigs) based on the estimated body  key points, col 15  lines line 65-col 16 line 15 teaches FIG. 8 is a flow diagram showing a method 800 for performing actions based on one or more activities that relate to a person's hands that are performed by the person inside a vehicle) . It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for detecting occupancy state in vehicle such as car having interior passenger compartment of  Gronau in view of Friedman  with the method that  enables accurately identifying driver and passenger in-cabin activities based on body position, size of person and classification of gestures that indicate biomechanical distraction that prevents a driver from being fully engaged in driving a vehicle of Torabi in order to provide a system  that allows the autonomous vehicles to be capable of operating safely in all environments, and without the requirement for human intervention when potentially unsafe situations present themselves.

 	Regarding claim 15, Torabi further discloses the  system of claim 14, wherein the instructions further include instructions to actuate one or more vehicle components based on the identified action (Col 17 lines 15-40  & Fig. 8 teaches actions may be performed using, for example the safety actuator 126. For instance, the safety actuator 126 may be used to send audio and/or visual notifications based on an identified activity in the vehicle (e.g., hands on wheel reminder), aid in control or actuation decisions (e.g., to activate or deactivate autonomous driving, to execute a safety procedure, etc.). In addition, the safety actuator 126 may carry out one or more actions based on the first and second activity).  Motivation to combine as indicated in claim 14.

Allowable Subject Matter
9. 	Claims 2-3, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425